i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00390-CR

                                    EX PARTE Laymon SNYDER

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-5401
                            Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 5, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a pretrial application for writ of habeas corpus seeking a bond reduction. On

May 14, 2009, the trial court signed an order denying appellant relief. Based on the May 14, 2009

order, appellant’s notice of appeal was due by June 15, 2009, see TEX . R. APP . P. 26.2(a)(1), and a

motion for extension of time to file the notice of appeal was due no later than June 30, 2009. See

TEX . R. APP . P. 26.3. Appellant filed a notice of appeal on June 29, 2009, and did not file a motion

for extension of time.

           Although appellant’s June 29, 2009 notice of appeal was filed within the fifteen-day period

provided by rule 26.3, appellant failed to file an extension motion. Because it appeared to this court
                                                                                     04-09-00390-CR

that we did not have jurisdiction over this appeal, see Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996), we

ordered appellant to show cause why this appeal should not be dismissed for lack of jurisdiction.

On July 27, 2009, appellant’s attorney responded by letter acknowledging that the notice of appeal

was untimely filed and stating appellant is unable to show cause why this appeal should not be

dismissed for lack of jurisdiction. Accordingly, the appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM



Do Not Publish




                                                 -2-